Citation Nr: 1510256	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-15 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether a rating reduction from a 40 percent evaluation to a 10 percent evaluation for service-connected bilateral hearing loss, as of January 1, 2011, was proper.  

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2008 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The January 2008 rating decision denied the Veteran's claim for service connection for a low back disability.

The September 2010 rating decision reduced the evaluation for the Veteran's bilateral hearing loss from 40 percent to 10 percent, effective January 1, 2011.  The Veteran appeals the reduction of his 40 percent evaluation and for a higher evaluation.  

In December 2012, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a January 2015 videoconference hearing.  A transcript of this hearing is of record.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records, which have been considered by the RO in the October 2013 supplemental statement of the case.

The issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was in receipt of a 40 percent evaluation for bilateral hearing loss for fewer than five years.  

2.  The reduction in evaluation for bilateral hearing loss is not supported by the evidence of record at the time of the rating decision; evidence showed that the Veteran's ability to function under the ordinary conditions of life and work had not improved.  

3.  The Veteran's current degenerative disc disease of the lumbar spine is etiologically related to low back pain sustained following an in-service truck accident.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent evaluation for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Rating Reduction

Here, the Veteran's 40 percent evaluation for his bilateral hearing loss was in effect from August 28, 2006 to December 31, 2010, which was less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Veteran's bilateral hearing loss has been evaluated under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id. Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  Id. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  Further, when the average puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

The Board finds that VA's determination that the Veteran's disability had improved was not warranted, because it was not supported by the evidence of record at the time of the reduction.  Rather, the record demonstrates that due to the Veteran's bilateral hearing loss, his ability to function under the ordinary conditions of life and work had not improved since his March 2007 VA examination.

At a March 2007 VA examination, the Veteran reported difficulty hearing and understanding normal conversations at meetings, while listening to television, in groups or in background noise situations, while communicating with his wife, and on the telephone.  He also had hearing problems in one-on-one situations.  The results of puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 70, 70, 80, and 85 dB, respectively, for an average over the four frequencies of interest of 76 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 55, 70, 70, and 80 dB, respectively, for an average over the four frequencies of interest of 69 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 66 percent in the right ear and 69 percent in the left ear.  The VA examiner found that the Veteran had severe to profound sensorineural hearing loss with poor speech recognition ability in the right ear and moderate to severe sensorineural hearing loss with poor speech recognition ability in the left ear.  Based on the results of that examination, an April 2007 rating decision granted service connection for bilateral hearing loss and assigned a 40 percent evaluation, effective August 28, 2006.  

A March 2010 private audiological evaluation was found inadequate for rating purposes because the private audiologist did not record puretone threshold testing results at 3000 Hz bilaterally, nor did the private audiologist use the Maryland CNC word list.  However, the Veteran did report that his hearing had been slowly worsening over the years, his hearing aids were ineffective, and he continued to have difficulty understanding his wife.  

At a June 2010 VA examination, the Veteran reported experiencing hearing problems with normal conversations at meetings, while listening to television, in groups or in background noise situations, with hearing and understanding female voices, and on the telephone.  He continued to report difficulty hearing in one-on-one situations.  The Veteran explained that he had been using hearing aids for the past three and half years.  The results of puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 65, 65, 60, and 75 dB, respectively, for an average over the four frequencies of interest of 66.25 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 50, 65, 65, and 70 dB, respectively, for an average over the four frequencies of interest of 62.5 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition scores of 64 percent in the right ear and 98 percent in the left ear.  The VA examiner found that the Veteran had moderately severe sensorineural hearing loss with poor speech recognition ability in the right ear and moderately severe sensorineural hearing loss with excellent speech recognition ability in the left ear.  Based on the results of that examination, a September 2010 rating decision reduced the Veteran's evaluation for bilateral hearing loss from 40 percent to 10 percent, effective January 1, 2011.  

Based on the evidence in the Veteran's March 2007 and June 2010 VA examinations, the Board finds that a restoration of his 40 percent evaluation is warranted.  Although the objective findings of the June 2010 VA examination showed some improvement in the Veteran's hearing loss, the Veteran reported the same level of hearing difficulty, despite his use of hearing aids, at both VA examinations.  He continued to have difficulty hearing normal conversations at work and at home, communicating with his wife and engaging in one-on-one conversations.  Therefore, the Board finds that the evidence shows that the Veteran's ability to function with ordinary activities of life and work had not improved.  Consequently, the evaluation of 40 percent for bilateral hearing loss is restored effective January 1, 2011.  

II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that while serving in the military, he injured his back as a result of a truck accident in 1969.  He was driving a five-ton truck downhill in the rain and the truck slid into a bridge.  He was thrown out of the truck and landed on his back.  He said he felt pain in his back and neck and could not give up on his own.  Upon returning to the base camp by helicopter, the Veteran said no examination was performed and no x-rays were taken.  He said he was given aspirin.  He was on bed rest for three days, guard duty for 30 days due to his back injury, and returned to his regular duty hauling ammunition and jet fuel.  He said he had back pain going up the ladder to the guard tower and when he would get into the truck.  He said he did not seek further treatment for his back during his service.  He reported that he sought chiropractic treatment for his low back in 1971 and continued to have back problems to the present.  See February 2008 and May 2009 statements and January 2015 Board hearing transcript.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was as a heavy truck driver.  Therefore, the Board finds that the Veteran's reported in-service injury is consistent with the circumstances of his service.  

An August 1969 service treatment record documents that the Veteran reported falling out of a five-ton truck after the truck hit a bridge and he landed on his back causing back and neck pain.  A December 1970 separation examination reflects normal clinical evaluation results.  

A November 1989 private radiology report reveals that the Veteran had L5-S1, L4-5 and L2-3 disc protrusions.  

A July 1996 private MRI report documents that the Veteran had a right eccentric annular bulge at L5-S1 with slight dislocation of the transiting S1 roots and early left somewhat greater than right lateral foraminal stenosis.  

A May 2007 VA treatment record documents the results of an x-ray, which revealed mild to moderate degenerative disc disease diffusely in the lumbar spine.  

An August 2007 statement of the Veteran's VA treating physician noted that the Veteran's back problems had started after he returned from the service, he had been seen by various doctors and chiropractors upon his discharge, he had lumbar spine surgery in 1996, and he continued to experience low back pain with radicular pain related to his low back.  The VA treating physician opined that the Veteran's low back pain and disc disease were more likely than not related to his in-service related injuries.  

The Veteran underwent a VA thoracolumbar spine examination in October 2008.  The Veteran reported having back problems for the past 39 years due to his in-service truck accident where he was ejected from the vehicle and landed on his back.  He currently reported constant, radiating low back pain.  The VA examiner performed an objective evaluation of the Veteran's thoracolumbar spine.  A lumbar spine x-ray showed degenerative arthritis, joint narrowing, joint irregularity and vertebra fracturing at L1 with 25 percent of height loss.  The VA examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  Upon reviewing the Veteran's medical records, the VA examiner opined that the Veteran's severe degenerative disc disease of the lumbar spine was less likely than not related to his 1969 in-service injury.  The VA examiner's opinion was based on a lack of documented medical treatment for the Veteran's back until 1989, more than 20 years after his in-service injury, and no in-service objective evidence of any lumbar condition.  The VA examiner also referred to a workmen's compensation back injury that the Veteran had reported had occurred in 1996.  The VA examiner also found that the Veteran's work injury did not significantly alter or worsen his current lumbar spine disability.  

The Veteran submitted an October 2012 statement from his private treating orthopedist, Dr. Rabinovich.  After reviewing the relevant August 1969 service treatment record and the Veteran's patient file, Dr. Rabinovich opined that the some of the Veteran's lumbar spine disability could be related to the back injury that he sustained as a result of his in-service truck accident as well as to his work injury.  

In September 2011, the Veteran submitted lay statements of co-workers and friends regarding his back problems.  A friend, who had known him for the past 40 years, remembered that the Veteran complained of his back problems, missed a few days of work because of his back, and had been going to the chiropractor for his back since the early 1970's.  Another friend, who had known the Veteran for 60 years, stated that the Veteran's back was not the same as it had been, once he returned from Vietnam.  The Veteran worked in construction and his co-workers said that the Veteran could not do certain things at work because of his back and that he missed some days at work.  Other co-workers and friends, who had known the Veteran between approximately 25 to 45 years, stated that the Veteran had experienced back problems since they had known him.  The Veteran had difficulty walking, left work in excruciating pain, and was unable to do minor household maintenance.  

At a January 2015 Board hearing, the Veteran testified that upon separation, he told the discharge officer that he had back problems, but the officer did not record it.  He said that he started going to chiropractors for his low back in 1971, but he could not obtain the records of such treatment.  He used workmen's compensation to obtain his back surgery in 1996.  He said that his back was already weak and that working construction had exacerbated his low back problems.  He reported that he continued to have back pain and that at least three times a year his back went out and he could not straighten his back for about a week.  

The Board finds that the October 2008 VA examiner's opinion is less probative as to whether the Veteran's current degenerative disc disease of the lumbar spine is etiologically related to his in-service back injury, because the VA examiner did not consider the Veteran's lay statements that he had received chiropractic treatment for his back since his separation from service.  Instead, the VA examiner relied on a lack of documented evidence of the Veteran receiving treatment for over 20 years as an indication that the Veteran's current lumbar spine disability was less likely related to his in-service back injury.  The VA examiner also relied on a lack of objective evidence in-service that the Veteran had sustained a lumbar condition, however, the Veteran had explained that no examination had been performed or x-rays taken, when he received treatment in-service.  

The evidence demonstrates that the Veteran has a diagnosis of severe degenerative disc disease of the lumbar spine.  The Veteran experienced back pain following an in-service truck accident.  The Board finds that the Veteran's statements that he has had low back pain since his 1969 truck accident, he sought chiropractic treatment in 1971 following his discharge from the military, and other lay statements attesting to the Veteran's continued back problems since returning from service as well as his treatment since the 1970's are all competent and credible as there is no evidence to the contrary.  Notably, the Veteran submitted an August 2007 VA opinion and an October 2012 private opinion which found an etiological relationship between the Veteran's reported in-service back injury and his current lumbar spine disability.  Although the October 2012 private opinion was less definitive, it was consistent with the other evidence of record, including the August 2007 VA opinion.  Therefore, the Board finds that, resolving all reasonable doubt in favor of the Veteran, service connection for a low back disability must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The 40 percent evaluation for bilateral hearing loss is restored effective January 1, 2011, subject to the laws and regulations governing payment of monetary benefits.  

Entitlement to service connection for a low back disability is granted. 


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that a new VA examination is warranted for the Veteran's claim for a higher evaluation for his bilateral hearing loss.  The Veteran's last VA examination was in September 2013; however, the VA examiner found that the results were inadequate for rating purposes.  His last VA examination, which was found to be adequate for rating purposes, was in June 2010, almost five years ago.  The Board finds that the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's treatment records for his bilateral hearing loss that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file.  

2.  After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected bilateral hearing loss.  The VA examiner should also describe the functional effects caused by the Veteran's hearing disability in his or her examination report.  

The electronic claims file, including a copy of this REMAND, must be made available to the examiner for review.

All indicated tests and studies should be conducted.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


